                    Case 3:16-md-02741-VC Document 2996 Filed 03/14/19 Page 1 of 3



  2001 M STREET NW                                                                            WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                           ___
WASHINGTON, DC 20036
                                                                                             A LIMITED LIABILITY PARTNERSHIP




                                                     March 14, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:    In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

    Dear Judge Chhabria:

                   Monsanto respectfully submits this response to Plaintiff’s letter regarding his design defect
    claim.

            At today’s hearing, Plaintiff presented two potential theories in support of their design
    defect claim: (1) that Roundup should be banned outright for residential users, see Tr. 2106:1-3;
    and (2) after initially disavowing this theory, see Tr. 2107:22-25 (“No, that’s not Plaintiffs’
    claim.”), that “the Roundup formulations in the United States – particularly those with tallow
    amine surfactants – are more dangerous than, say, European formulations,” Tr. 2118:7-10. The
    Court asked Plaintiff to provide “case law to support your ability to proceed on these theories under
    a design defect claim,” Tr. 2125:8-13; and as to the second theory, to highlight the evidence
    supporting his claim, see Tr. 2125:2-7.

            Plaintiff has failed to meet the Court’s requests. They have cited no case law supporting
    either theory of liability. Their citation to Barker v. Lull Engr. Co., 20 Cal. 3d 413 (Cal. 1978), is
    question-begging, because—as Plaintiff acknowledges—the decision requires Plaintiff to first
    “make a prima facie showing that the injury was proximately caused by the product’s design,” id.
    at 431. This case provides no support for Plaintiff’s position that their theories of liability actually
    constitute a defect in design as a matter of California law. Nor does Plaintiff’s invocation of the
    consumer-expectations test contribute to the analysis. Monsanto has already explained why that
    test does not apply, and Barker itself confirms the point, by stating that the risk-benefit test is
    applicable where (as here), the consumer “would have no idea how safe the product could be
    made.” Id. at 430 (quotations omitted).

           Plaintiff’s effort to distinguish Pooshs v. Philip Morris USA, Inc., 904 F. Supp. 2d 1009
    (N.D. Cal. 2012) likewise fails. Arguments about whether FIFRA preempts Plaintiff’s design
    defect claim are beside the point for present purposes—the Court’s question was whether
    California design defect law permits a “ban the product” theory, even for some class of users. And
          Case 3:16-md-02741-VC Document 2996 Filed 03/14/19 Page 2 of 3



as Pooshs confirms, it does not. See id. at 1025. 1 As the court explained in Pooshs, “regardless
of whether the risk-benefit test or the consumer expectations test is being employed, a plaintiff
must prove that there was a design defect, which actually caused the injury.” Id. at 1025 (emphasis
added). Merely alleging that a product causes cancer does not prove a design defect. Id. (finding
“no evidence that the design of defendants’ cigarettes—as opposed to plaintiff’s smoking of
cigarettes—was a substantial factor in causing her lung cancer”).

        Plaintiff also fails in his effort to provide evidence that there are alternative formulations
of Roundup that would be safer. Plaintiff cites a single email regarding European formulations of
Roundup, but the email does not provide evidence that other formulations are less carcinogenic
than any formulation Plaintiff may have used, nor does Plaintiff have any expert testimony to
support this claim, as would be required to submit it to a jury. See Whiteley v. Philip Morris Inc.,
117 Cal. App. 4th 635, 702, 11 Cal. Rptr. 3d 807, 863 (2004), as modified on denial of reh’g (Apr.
29, 2004) (“That gap must be filled by expert testimony, not jury speculation.”). Specifically,
Plaintiff has not identified an expert witness who would testify to a reasonable degree of scientific
certainty that “were the suggested design changes made” Mr. Hardeman would have had less
exposure to glyphosate, the alleged carcinogen. As the record stands now, any such conclusion
would be based on the type of speculation that cannot form a basis for a jury verdict. See id. (“The
jury could only speculate that the design, manufacture and marketing of ‘safer’ cigarettes would
have resulted in Whiteley ingesting fewer carcinogens or quitting smoking altogether.”)


                                                                Respectfully submitted,

                                                                /s/ Brian L. Stekloff___________

                                                                Brian L. Stekloff (pro hac vice)
                                                                (bstekloff@wilkinsonwalsh.com)
                                                                Tamarra Matthews Johnson (pro hac vice)
                                                                (tmatthewsjohnson@wilkinsonwalsh.com)
                                                                Rakesh Kilaru (pro hac vice)
                                                                (rkilaru@wilkinsonwalsh.com)
                                                                WILKINSON WALSH + ESKOVITZ LLP
                                                                2001 M St. NW, 10th Floor
                                                                Washington, DC 20036
                                                                Tel: 202-847-4030
                                                                Fax: 202-847-4005



Cc: Counsel of Record (via ECF)



1
  Notably, Plaintiff offers no response at all to Webb v. Special Elec. Co., 63 Cal. 4th 167, 184 (2016) or Maxton v.
W. States Metals, 203 Cal. App. 4th 81, 88 (2012), which likewise show that banning a chemical or carcinogen entirely
is not a valid design defect theory.


                                                         2
        Case 3:16-md-02741-VC Document 2996 Filed 03/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 14th day of March 2019, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.


                                                    /s/ Brian L. Stekloff___________




                                                3
